


116 HR 8323 IH: Bianca’s Law
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8323
IN THE HOUSE OF REPRESENTATIVES

September 21, 2020
Mr. Brindisi introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require social media companies to establish an office dedicated to identifying and removing violent and gory content that violates such company’s social media platform content moderation standards.


1.Short titleThis Act may be cited as Bianca’s Law. 2.Office dedicated to identifying and removing violent and gory content (a)In generalNot later than 1 year after the date of the enactment of this Act, each social media company shall establish an office to identify and address violent and gory content that violates such company’s social media platform content moderation standards or terms of service agreements. At least one dedicated staff member who reports directly to the highest official at the social media company who shall, either directly or through a supervised designee—
(1)educate and train employees about compliance requirements that are consistent with the social media company’s company’s social media platform content moderation standards or terms of service agreements; (2)train employees involved in processing of content on the social media platform that violates such standards or agreements;
(3)conduct regular, comprehensive audits to ensure compliance and make records of such audits publicly available on the social media platform; (4)maintain updated, clear, and understandable records of all relevant practices undertaken by the social media company; and
(5)serve as the point of contact between the social media company and the Federal Trade Commission. (b)Name and contact informationThe company shall also make the name and contact information (including phone number) for this officer publicly available. 
(c)DefinitionsAs used in this Act— (1)the term social media company means any person that owns, manages, or operates a social media platform and has an annual revenue in excess of $10,000,000; 
(2)the term social media platform— (A)means a website or internet medium, including a mobile application, that—
(i)permits a person to become a registered user, establish an account, or create a profile for the purpose of allowing users to create, share, and view user-generated content through such an account or profile;  (ii)enables one or more users to generate content that can be viewed by other users of the medium; and
(iii)serves as a medium for users to view content generated by other users of the medium; and  (B)does not include—
(i)any such platform that serves fewer than 100,000 users who access their account or profile at least once a month; or (ii)an email program, email distribution lists, multi-person text message groups, or a website that is primarily for the purpose of internet commerce; 
(iii)a private platform or messaging service used by an entity solely to communicate with others employed by or affiliated with such entity; or (iv)an internet-based platform whose primary purpose is—
(I)to allow users to post product reviews, business reviews, travel information and reviews; or (II)to provide news or entertainment content, but that may also include a comment section for users to discuss such news or entertainment content if such comment section does not include functionality that permits a user to share images, videos, or other visual depictions; and
(3)the term violent and gory content means images, video, or other visual depictions of graphic, serious injury or death in a manner that has no or limited cultural or social value. 3.Enforcement (a)Enforcement by the Federal Trade Commission (1)Unfair or deceptive acts or practicesA violation of this Act or a regulation promulgated under this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
(2)Powers of the Commission
(A)In generalThe Commission shall enforce this Act and any regulations promulgated under this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act, and any person who violates this Act or a regulation promulgated under this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act. (B)RegulationsThe Commission may, under section 553 of title 5, United States Code, prescribe any regulations it determines necessary to carry out this Act.
(C)Effect on other lawsNothing in this Act shall be construed in any way to limit the authority of the Commission under any other provision of law. (b)Enforcement by State attorneys general (1)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating section 2, the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—
(A)enjoin further such violation by such person; (B)enforce compliance with such section;
(C)obtain civil penalties; and (D)obtain damages, restitution, or other compensation on behalf of residents of the State. 
(2)Notice and intervention by the FTCThe attorney general (or other such officer) of a State shall provide prior written notice of any action under paragraph (1) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right— (A)to intervene in the action;
(B)upon so intervening, to be heard on all matters arising therein; and (C)to file petitions for appeal.
(3)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this Act, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this Act alleged in the complaint. (4)Relationship with State law claimsIf the attorney general of a State has authority to bring an action under State law directed at acts or practices that also violate this Act, the attorney general may assert the State law claim and a claim under this Act in the same civil action.
(c)Savings clauseNothing in this Act shall preempt or otherwise affect any State or local law.  